Citation Nr: 1220354	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  11-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable (increased) rating for eczema.

2.  Entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities.  

3.  Entitlement to service connection for polycystic fibroid disease (also reported as fibroids) associated with infertility.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for scars of the face, neck, arms, hands, back, and legs.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a simple mastectomy of the left breast with microcalcifications.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for polycystic fibroid disease (also reported as fibroids) associated with infertility.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for autoimmune deficiency disorder.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for stroke.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for status-post bilateral salpingo-oophorectomy with history of right ovary cyst.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for dysthymia with stress reactions.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

13.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	P. Michael Shanley, Esq., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1975 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In February 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated in Washington, DC (Central Office hearing).  A transcript of the hearing has been procured and is of record.

In the July 2010 rating decision from which this appeal arises, the RO also denied service connection for soft tissue sarcomas, a heart disorder, and residuals of a stroke, and the reopening of a previously denied claim for service connection for residuals of a simple mastectomy of the left breast with microcalcifications.  Subsequently, in a May 2011 statement, included with her Substantive Appeal to the Board, the Veteran indicated that she did not wish to appeal the claims for service connection for soft tissue sarcomas, a heart disorder, and residuals of a stroke, and the reopening of a previously denied claim for service connection for residuals of a simple mastectomy of the left breast with microcalcifications.  Therefore, these claims are not in appellate status and are not before the Board.  

In a June 2009 report of contact, an RO employee indicated that the Veteran was seeking to reopen a previously denied claim for service connection for infertility.  Subsequently, in a July 2009 statement, the Veteran wrote a statement in support of her claim to reopen service connection for infertility.  The record does not contain any indication that the RO has issued a rating decision regarding the Veteran's claim to reopen service connection for infertility; as such, the Board refers the Veteran's application to reopen service connection for infertility to the RO for any development and adjudication.    

At the Board personal hearing in February 2012, the Veteran submitted additional evidence, with a waiver of Agency of Original Jurisdiction (AOJ) review.  

At the February 2012 Board personal hearing, the Veteran also stated that she wished to withdraw her claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a simple mastectomy of the left breast with microcalcifications.

The issues of a compensable (increased) rating for eczema; service connection for polycystic fibroid disease; compensation under 38 U.S.C.A. § 1151 for scars, polycystic fibroid disease, a heart disorder, stroke, status-post bilateral salpingo-oophorectomy with history of right ovary cyst, and an autoimmune disorder; TDIU; automobile and adaptive equipment or for adaptive equipment only; and a 10 percent rating based upon multiple, noncompensable, service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT  

1.  At the February 2012 Board personal hearing, prior to the promulgation of a decision in the present appeal, the Veteran verbally and on the record withdrew the Substantive Appeal on the issue of compensation under 38 U.S.C.A. § 1151 for residuals of a simple mastectomy of the left breast with microcalcifications.

2.  The Veteran does not have an additional disability related to dysthymia with stress reactions that was caused by VA medical care.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the claim for compensation under 38 U.S.C.A. § 1151 for residuals of a simple mastectomy of the left breast with microcalcifications.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for dysthymia with stress reactions have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, provided such withdrawals are either in writing or done verbally on the record at a hearing.  38 C.F.R. § 20.204 (2011).  At the February 2012 Board personal hearing, the Veteran stated that she wished to withdraw the appealed issue of compensation under 38 U.S.C.A. § 1151 for residuals of a simple mastectomy of the left breast with microcalcifications.  

As the Veteran has withdrawn the appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of compensation under 
38 U.S.C.A. § 1151 for residuals of a simple mastectomy of the left breast with microcalcifications.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim or a claim for compensation under 
38 U.S.C.A. § 1151.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.
  
In this case, a VCAA notice letter sent in July 2009 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the claims on appeal required by Dingess.  In the letter, VA also informed the Veteran of the types of evidence needed in a claim for compensation under 
38 U.S.C.A. § 1151.

VA has acquired the Veteran's service, VA, and private treatment records to assist with the claim.  The file also contains copies of the Veteran's Social Security Administration (SSA) records indicating that the Veteran had been awarded disability benefits.  

In a May 2011 statement, included with the Substantive Appeal to the Board, the Veteran stated that her service treatment records, dated 1975 through 1978, had been lost.  The Veteran suggested that the service treatment records included in the claims file were those of her husband's daughter who has the same name as the Veteran except for a different middle name.  The Board notes that copies of the Veteran's husband's daughter's service records, identified as such by the different name on such records, are in the claims file as they apparently were sent to the Veteran's representative by mistake during the pendency of a prior claim; however, copies of the Veteran's own service treatment records are also included in the claims file.  The Board notes that the Veteran is identified by both name and, sometimes, Social Security number in these records.  The Veteran's service treatment record includes both her service entrance examination and separation examination, as well as treatment reports and hospitalization reports for the entire service term.  There appear to be no gaps in the record; therefore, based on a careful review of the file, the Board sees nothing in the evidence to indicate that any of the Veteran's service treatment medical records are missing from the claims file.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity under which it is presumed that government officials, to include those who are tasked with keep service treatment records in their complete form, have properly discharged their official duties).  

The Veteran was not provided with a VA medical examination to determine whether she has an additional disability related to dysthymia with stress reactions due to VA medical care.  Yet, the Board finds that a VA examination with nexus opinion is not required in order to make a final adjudication regarding this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is competent medical evidence of record to decide the issue, including diagnoses of chronic schizophrenia that pre-existed service and PTSD related to events that occurred prior to service.  As will be explained fully below, the weight of the evidence demonstrates that the Veteran does not have an additional disability related to dysthymia with stress reactions that was caused by the provision of VA medical care.  

The Veteran does not contend and the evidence does not indicate that either dysthymia or stress reaction is related to VA medical treatment or examination.  Throughout the pendency of this appeal, the Veteran primarily asserted that she experienced increased dysthymia symptomatology due to stress related to the RO's adjudication of her claims.  The Veteran cannot receive compensation under 38 U.S.C.A. § 1151 for the administrative actions of the RO.  38 U.S.C.A. § 1151 (indicating that the regulation exists to compensate veterans for additional disabilities arising due to errors or fault in the provision of VA hospital care, medical or surgical treatment, or examination).  To the extent the Veteran has asserted compensation under 38 U.S.C.A. § 1151 for the administrative actions of the RO, this theory does not even constitute an assertion of VA hospital care, medical or surgical treatment, or examination, so does not even facially assert a claim for compensation under 38 U.S.C.A. § 1151. 

As for the few instances in which the Veteran reported experiencing increased dysthymia or stress, which she now contends was related to the actions of VA employees providing medical care, the Veteran's treatment records indicate that she either did not experience depression during that time or was experiencing stress due to either family problems or difficulties with the RO in administering the claim as reported by the Veteran.  The Veteran admits that when VA treatment was offered she refused VA treatment for all mental disorders.  

As will be noted below, the Veteran has made lay statements throughout the record that are inconsistent with the weight of the evidence of the record, including her own lay histories or complaints recorded on other occasions, and the Veteran has admitted a propensity to make intentionally inaccurate statements to VA personnel.  The Board notes that in the past the Veteran asserted that these symptoms were due to service.  Only after that theory of entitlement was adjudicated and denied did the Veteran raise the theory of compensation under 38 U.S.C.A. § 1151.  For these reasons, the Board finds that the Veteran's lay statements, to include her after the fact assertions of increased dysthymia or stress related to VA employees' provision of medical care, are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  As the Board finds that the Veteran is not a credible reporter of her lay history or symptomatology, including on the question of whether there in fact was any additional disability of dysthymia or stress reactions or that the cause of the depression or stress was VA medical care, and there is otherwise competent medical evidence of record to decide this claim, there is no duty to provide a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim for benefits under 38 C.F.R. § 1151 for dysthymia with stress reactions at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

1151 Claim Criteria

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a). 

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2011). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA 
(i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

A veteran is competent to report the symptoms and impairments associated a mental disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's claimed additional disability related to dysthymia with stress reactions because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the questions of compensation under 38 C.F.R. § 1151.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 
38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

1151 Claim for Dysthymia with Stress Reactions

The Veteran essentially contends that she has a dysthymia disorder with stress reactions that was worsened due to the actions of VA employees, particularly those who have adjudicated her claims at the RO.  

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for compensation under 38 C.F.R. § 1151.  Specifically, the evidence does not show that the Veteran experienced an additional disability caused by VA employees providing hospital care, medical or surgical treatment, or examination furnished under any law administered by VA.

The Board notes that the Veteran currently has been diagnosed with chronic schizophrenia, pre-existing service, and PTSD, related to events that occurred prior to service.  The Veteran does not contend and the evidence does not indicate that either disorder is related to VA medical treatment, including any fault in the provision of medical treatment, or hospitalization, or examination.  

Reviewing the evidence of record, the Board notes that the Veteran filed a claim for benefits (service connection) for a psychiatric disorder in June 1997.  In a January 1998 VA treatment record, a VA examiner diagnosed depression related to multiple social stressors.  In a February 1998 VA treatment record, a VA examiner diagnosed questionable depression, as the Veteran denied experiencing such a disorder, and that the depression was related to a poor support system.  In an additional February 1998 VA treatment record, the Veteran reported experiencing panic attacks brought on by stress, claustrophobia, violence, and assorted other stressors.  In another February 1998 VA treatment record, the Veteran was provided with VA treatment after she explained to a VA examiner that she had an open knife in her pocket and was contemplating suicide.  The VA examiner was able to convince the Veteran to leave the knife on a table.

In a May 1998 VA treatment record, a VA examiner diagnosed PTSD that was related to family stressors that pre-existed service.  In a July 1998 VA psychiatric examination report, the Veteran reported experiencing stress due to financial problems, recurrent physical problems (specifically residuals of leukemia), her husband's physical problems related to a stroke, being unable to care for herself in many ways, and various family stresses.  The Veteran also expressed anger with how long it had taken VA to adjudicate her claims for disability benefits.  The diagnosis was, in pertinent part, mild dysthymia, psychological factors affecting medical conditions, and stress reactions.  

In a September 1998 rating decision, the RO denied a claim for service connection for dysthymia with psychological factors affecting medical conditions and stress reactions.  The Board notes that the RO styled the claim after the diagnosis included in the July 1998 VA psychiatric examination report.  In the same decision, the RO noted that the disorder would be rated as 50 percent disabling for the purposes of determining eligibility for VA non-service-connected pension benefits.  Subsequently, in a September 1998 letter, the RO informed the Veteran that she could not collect VA non-service-connected pension because her spouse already was in receipt of such benefits.  

The record indicates that the Veteran has not sought regular treatment for a mental disorder since 1998.  In a September 2003 VA treatment record, a VA examiner noted that a depression screen was negative.  

In a January 2005 statement, submitted prior to the Veteran's current claim for compensation under 38 U.S.C.A. § 1151, the Veteran noted her complaints with the RO's July 1998 decision denying service connection for dysthymia.  The Veteran stated that she had not petitioned the RO for service connection for a mental disorder.  The Veteran further suggested that RO employees were themselves making improper medical determinations.  The Veteran also wrote that the RO was ignoring relevant evidence and manipulating other evidence submitted to them.  The Veteran stated that the RO's actions against her constituted a hate crime against the disabled.  The Veteran concluded by stating that her dysthymia was only related to the conduct of the RO and the misuse of her records.  

In June 2009, the Veteran filed the current claim for compensation under 38 U.S.C.A. § 1151 for dysthymia with stress reactions.  In a statement included with the claim for benefits, the Veteran stated that trying to get proper medical health through the VA hospital had been very stressful and had affected her health, both physically and mentally.  The Veteran stated that she deserved at least a 50 percent rating under 38 U.S.C.A. § 1151 for this claim.  The Veteran indicated that a previous VA women's health specialist and a current VA women's health specialist had treated her disorders as if they were mental conditions rather than physical disorders.  She stated that the previous VA women's health specialist had surgically butchered her and lied about it.  The Veteran also stated that the current VA women's health specialist was not a qualified gynecologist, as she was not properly credentialed in this country.  The Veteran stated that the current VA women's health specialist had a young resident examine the Veteran because the Veteran kept complaining.  The Veteran stated that these problems had increased her dysthymia with stress reaction.  

In a July 2009 statement, the Veteran wrote that she had not gotten the care she needed due to her conceded mental health issues.  The Veteran stated she had attempted to go back to work and was fired because she got sick.  She indicated that the stress she was experiencing had affected her recent strokes.  The Veteran stated that, while she was having a stroke on June 12, 2009, she told a nurse that she was so frustrated that she would like to shoot nine or 10 people who worked for VA.  The Veteran indicated that she was stressed, frustrated, and sick at the time she made that statement, and that she did not own a gun.  The Veteran wrote that it was alright for her to want to hurt people who had hurt her without acting upon it.  The Veteran stated that her strokes caused confusion and that she was not going to hurt or threaten anyone.  The Veteran stated that she just wanted to either get well or be able to stop having medical problems.  The Veteran indicated that, in times of stress, she could not use a walker, talk, use either hand, or open her left eye.  The Veteran stated that she was not a threat to anyone at VA, but that they were a threat to her health.  

In an August 2009 statement, the Veteran's spouse stated that he and the Veteran were both homebound due to medical conditions and stress caused by VA and the RO.  The Veteran's spouse indicated that the stress affected their day to day health and their quality of life.  

In an April 2010 VA treatment record, a VA examiner noted that a depression screen was negative.  In a May 2010 VA treatment record, the Veteran reported experiencing stress with her home life.  The Veteran stated that she had to care for multiple family members who had multiple illnesses.  She indicated that she was in charge of providing food and aid for up to 15 relatives at varying times.  In a July 2010 VA treatment record, the Veteran reported experiencing "a lot of stress" in her family situation, but indicated that she did not wish to see the VA Office of Mental Health (OMH) because she had several coping strategies in the works and wanted to see how those would work for her.  

In a July 2010 letter, a VA examiner stated that the Veteran had a legion of medical problems and that he noticed that she had shown substantial and increasing signs of stress with each encounter, even though the Veteran had access to stress intervention at VA.  

In a July 2010 rating decision, the RO denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for dysthymia with stress reactions.  In the decision, the RO noted that recent VA treatment records showed no treatment for dysthymia.  Moreover, the RO found that the record indicated that the Veteran's reports of increased stress in the treatment records were reported to be related to family problems and that the Veteran had refused VA treatment for her stress.

In an August 2010 statement, the Veteran wrote that the RO had violated her civil rights, failed to process her claim properly, caused increased stress to her and her family, and destroyed her ability to have any issues rated impartially or unfairly.  The Veteran stated that the RO was aware that the Veteran was considered disabled at the time of her service discharge and under SSA law; therefore, the Veteran wrote that the RO could not deny knowledge of the Veteran's diagnosed chronic schizophrenia, PTSD, and dysthymia while developing or rating her claim.  In addressing the treatment records noted in the July 2010 rating decision, showing either no depression symptomatology or a refusal to accept treatment for stress, the Veteran stated that the fact that she had diagnosed mental disorders would support her avoidance of mental health providers.  The Veteran stated that, due to her diagnosed psychiatric disorders, she would deny having depression, thoughts of suicide, or any other symptoms associated with the diagnosed disorders.  The Veteran stated that she would always tell medical providers that she could control her depression, nightmares, or changes in schizophrenia.

As such, the Veteran stated that the best solution would be for the RO to grant her compensation under 38 U.S.C.A. § 1151 for dysthymia effective from 1997.  The Veteran then stated that she wanted every VA employee who had processed her claim terminated from their jobs and prosecuted under the hate crimes law due to their treatment of her as a disabled individual.  

In an April 2011 letter, a VA examiner opined that the Veteran's skin condition was more likely than not related to internalized stress.

In a May 2011 statement, the Veteran wrote that the RO failed to properly research and evaluate her claims for service connection for both mental and physical disorders.  The Veteran stated that, had the RO read the VA examiner's notes, they would have known that the VA examiner asked the Veteran to accept treatment for her mental disorders due to depression and additional stress levels.  The Veteran indicated that the RO had disregarded the records indicating instances in which the Veteran was treated for psychiatric disorders by the VAMC.  In support of the claim, the Veteran attached records for mental health treatment, the most recent dated in 1998.  

In a May 2011 letter, a VA examiner opined that the delay in the Veteran's claim for benefits was causing her to experience extreme stress, as she was the sole caregiver for her disabled spouse.  The VA examiner stated that this stress was aggravating the Veteran's skin disorder, shingles, as well as depression and hypertension.  For these reasons, the VA examiner requested that the claim be expedited.  

In a February 2012 written statement, the Veteran stated that she had a contentious relationship with the RO.  She wrote that the RO had delayed the processing of her claim in 1999, repeatedly lied to her and her attorney, refused to process her claim, called her home, corrupted the claim, and caused her extreme stress and hardship.  The Veteran stated that she could not receive an unbiased decision from the RO.

At the February 2012 Board personal hearing, the Veteran stated that, to her understanding, RO employees had access to her medical records; therefore, she concluded that they were making medical decisions.  When asked about the problems she had with the VAMC, the Veteran said that she was stressed by the communications that the hospital had with the RO.  The Veteran also said that her primary problem with the hospital was that they believed that she was crazy and did not take care of her.

Having reviewed the evidence of record, the Board finds that the evidence weighs against a finding of additional disability experienced by the Veteran due to the provision of VA hospital care, medical or surgical treatment, or examination furnished under any law administered by VA.  From her statements throughout the record, the Board notes that the Veteran primarily contends that she experienced additional stress due to delays in her claims and other actions performed by the RO.  At the February 2012 Board personal hearing, the Veteran testified that, as the RO reviewed medical records, they made medical decisions and, therefore, could be liable under 38 C.F.R. § 1151.  The Board finds that the RO employees make adjudicative decisions, not medical decisions.  The RO employees do not provide VA hospital care, medical or surgical treatment, or examinations, as required for 38 C.F.R. § 1151 to be applicable to their actions; therefore, the Veteran cannot be granted compensation under 38 C.F.R. § 1151 due to any claimed additional disability purported to have been caused by the actions of RO employees, and all such assertions stated variously in multiple statements are not legally relevant, that is, do not even pertain facially to an 1151 claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that, where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Reviewing the rest of the record, the Board notes that the evidence does not indicate that the Veteran incurred additional disability, related to dysthymia with stress reactions, due to the provision of VA hospital care, medical or surgical treatment, or examinations.  As noted above, the Veteran essentially contended that she experienced aggravation of dysthymia and stress due to the actions of the RO.  When the Veteran suggested that the actions of the VAMC had caused additional disability related to dysthymia with stress reactions, the Veteran's contentions were either vague or lacking supporting evidence.  For example, with her June 2009 claim for compensation under 38 C.F.R. § 1151, the Veteran stated that problems with two VA women's medical specialists had increased her dysthymia with stress reactions.  In the June 2009 statement, the Veteran indicated that the former women's medical specialist had "butchered her' during an operation and lied about it.  The other examiner, the Veteran contended, was unqualified.  Yet, the Board notes that the operation during which the Veteran was reportedly butchered occurred in 2000, and that the women's health specialist who had performed the operation had not treated the Veteran for many years prior to the filing of this claim.

The subsequent treatment records included in the claims file contain no report of any additional disability related to dysthymia with stress reactions related to that doctor's care.  Moreover, the other VA women's medical specialist mentioned by the Veteran, who the Veteran contended attempted to pass off her care onto another, still coordinates the Veteran's care and wrote a letter on her behalf for her claim regarding infertility.  Again, the VA treatment records included in the claims file contain no report of any additional disability related to dysthymia with stress reactions related to that VA doctor's care.  

Subsequently, in a July 2009 statement, the Veteran contended that she had not gotten the care she needed at the hospital, causing her to make a statement that was taken as a threat by a VA employee.  The Veteran stated that she was not a threat to anyone at VA, but that they were a threat to her health.  The Board notes that, in this statement, the Veteran did not indicate any specific action or inaction taken by any VA employee providing medical care which resulted in an additional disability related to dysthymia with stress reactions.

In a July 2010 statement, a VA examiner stated that he had noticed that the Veteran had shown increasing signs of stress, both when meeting the Veteran in his office and at VA, despite the Veteran's access to stress intervention at VA.  The VA examiner did not make any reports or an actual disorder related to that stress or that the Veteran was experiencing stress that was related to any VA treatment or lack thereof.  

Finally, at the February 2012 Board personal hearing, when asked how the VAMC had caused an additional disability related to dysthymia or stress reactions, the Veteran stated that she was stressed by the VAMC's communications with the RO.  Also, she stated that the VA examiners at the VAMC believed that she was crazy and did not take care of her.  The Board notes that the Veteran again did not indicate any specific treatment or lack thereof which resulted in an additional disability related to dysthymia with stress reactions.

The Veteran recently has reported to have experienced stress, mostly due to her family situation.  In a May 2011 letter, a VA examiner indicated that the Veteran was experiencing stress related to both her family situation and the RO's delay in making a determination on her claims.  Yet, the weight of the evidence does not indicates that the Veteran did not experience an additional disability related to dysthymia with stress reactions due to the actions of VA medical personnel in providing care.  In fact, the record, to include the Veteran's own lay statements, indicates that the Veteran refused all attempted mental health treatment, to include stress intervention, for over a decade.  The Veteran admits that she refused treatment to help her better manage her claimed increases in dysthymia and stress.  The Board notes that the Veteran's refusal to allow for treatment of her claimed additional disability as recommended by VA, especially when advised by VA to seek such care, is inconsistent with, and weighs against, a finding that any additional disability involving dysthymia and stress was caused by VA medical treatment.  See, e.g., 38 C.F.R. § 3.361(c)(3) (stating that additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination).  

The only evidence before the Board indicating that the Veteran incurred an additional disability related to dysthymia with stress reaction caused by VA's provision of medical care only impliedly comes from the Veteran, who has in the past for treatment reported other etiologies for such symptoms, and who has in the past asserted other etiologies of these disorders such as service.  In this case, the Board finds that the Veteran's theory of entitlement under 38 U.S.C.A. § 1151is a new one, having once asserted that the symptoms were related to service, and that her lay statements regarding both the severity of her current dysthymia with stress reactions and the relationship of these disorders to her dealings with VA medical personnel lack credibility.  

The claims file contains many instances where the Veteran intentionally made obviously inaccurate statements so as to undermine her credibility.  For example, as noted above, in a May 2011 statement, the Veteran stated that her service treatment records had been lost.  The Board notes that the Veteran's service treatment records are included in the claims file.  Moreover, the Veteran is aware that her service treatment records were included in the claims file as the Board already determined the Veteran's service treatment records, in their entirety, were included in the claims file in an April 2005 Decision and Remand.  As the Veteran refers to the April 2005 Board Decision and Remand in statements made in support of her other claims, to include her claim for a compensable (increased) rating for eczema, and enclosed pages from the April 2005 Board Decision and Remand with her May 2011 Substantive Appeal to the Board, the Board notes that the Veteran is aware of the April 2005 Board Decision and Remand and its contents.  In a May 2011 statement, provided in conjunction with the Veteran's claim for compensation under 38 C.F.R. § 1151 for an autoimmune disorder, the Veteran stated that the VA medical personnel were partly at fault for causing her an additional disability related to an autoimmune disorder as they had not provided her with a stress management program.  As noted above, during the pendency of this appeal, VA examiners have advised the Veteran to seek assistance from VA mental health providers in dealing with her stress, but the Veteran refused; therefore, although the Veteran is correct in stating that she was not provided with stress management treatment by the VAMC, the Veteran does not mention that such treatment was offered and refused by her.  For this reason, the Veteran's assertion that she had not been provided stress management therapy by VA personnel is a deliberate twisting of the truth by the Veteran to gain an advantage in a claim for benefits.  The Board notes that the Veteran's tendency to intentionally make inaccurate statements weighs against her credibility as a lay witness.  See Caluza, 7 Vet. App. at 498.  

Moreover, during the pendency of this appeal, the Veteran admitted a proclivity of telling falsehoods to VA personnel when such was in her interest.  As noted above, in the July 2010 rating decision, the RO denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for dysthymia with stress reactions.  In the decision, the RO stated that recent VA treatment records showed no treatment for dysthymia.  Moreover, the record indicated that the Veteran's reports of increased stress in the treatment records were reportedly related to family problems and that the Veteran had refused VA treatment for her stress.  

Subsequently, in an August 2010 statement, the Veteran wrote that that the fact that she had diagnosed mental disorders would support her avoidance of mental health providers.  The Veteran stated that, due to her diagnosed psychiatric disorders, in conversations with VA medical care providers, she would deny having depression, thoughts of suicide, or any other symptoms associated with the diagnosed disorders, so as to avoid having to deal with the medical providers.  The Veteran stated that, in doing so, she would always tell medical providers that she could control her depression, nightmares, or changes in schizophrenia.  Although the Veteran attempts to say that her mental disorders make her tell falsehoods, the Board notes that the Veteran has stated in writing that she will make non-credible statements regarding her symptomatology to VA personnel, to include VA medical personnel such as mental health providers, if it suits her aims.  Moreover, in so doing, the Veteran essentially told all VA adjudicators, to include the Board, that they cannot trust anything she says to a VA examiner or employee, to include reports of symptomatology, to be accurate yet expects to be found credible now when making statements in support of the latest theory of compensation for VA benefits.  As the Veteran admits to telling falsehoods to VA medical and adjudicative personnel, the Board is unable to assign credibility to any of her specific statements throughout the record in support of her current claims that are inconsistent with previous, more contemporaneous statements and actions that she has taken, including for treatment purposes, and including the assertion of other theories of compensation for service connection that are logically and factually inconsistent with claims under 38 U.S.C.A. § 1151.  For these reasons, the Board finds that the Veteran's lay statements, to include those indicating the current severity of her current dysthymia with stress reactions and the relationship of these disorders to her dealings with VA medical personnel, lack credibility.  See id.; Madden, 125 F.3d at 1481.

For the above-stated reasons, the Board finds that the preponderance of competent and credible evidence weighs against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for an additional disability related to dysthymia with stress reactions.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

The appeal for compensation under 38 U.S.C.A. § 1151 for residuals of a simple mastectomy of the left breast with microcalcifications is dismissed.

Compensation under 38 U.S.C.A. § 1151 for dysthymia with stress reactions is denied.  


REMAND

The Board finds that additional development is required regarding the issues of a compensable (increased) rating for eczema; service connection for polycystic fibroid disease; compensation under 38 U.S.C.A. § 1151 for scars, polycystic fibroid disease, a heart disorder, stroke, status-post bilateral salpingo-oophorectomy with history of right ovary cyst, and an autoimmune deficiency disorder; TDIU; automobile and adaptive equipment or for adaptive equipment only; and a 10 percent rating based upon multiple, noncompensable, service-connected disabilities, prior to Board adjudication.  38 C.F.R. § 19.9 (2011).

First, regarding the Veteran's claim for a compensable (increased) rating for eczema, and the claims for compensation under 38 U.S.C.A. § 1151 for scars and an autoimmune deficiency disorder, the Board finds that an additional VA skin examination is necessary.  In reviewing the procedural history, in April 2005, the Board remanded the Veteran's original claim for service connection for a skin disorder to the RO for the provision of a VA examination to determine the nature and etiology of any diagnosed skin disorder.  In the April 2005 Remand directives, the Board specifically requested that the VA examiner providing the skin examination list any current diagnosis, or diagnoses, of a skin disorder that can be currently supported, and offer an opinion, based on the examination and the evidence contained in the claims file, as to whether any currently diagnosed skin disorder is as likely as not related to any skin disorder noted in the Veteran's service treatment records, to include a rash of the hands and face, pilonidal cysts, eczema, or any other condition of the skin noted in the service treatment records.  The record indicates that, in a June 2005 VA skin examination report, a VA examiner diagnosed eczema and indicated that the disorder was as likely as not related to eczema noted in the service treatment records.  In a July 2005 rating decision, the RO granted service connection for eczema. 

The record indicates that the Veteran has been diagnosed with other skin disorders other than eczema, to include prurigo simplex, shingles, and rule-out lupus-related dermatitis.  In a May 2011 statement, the Veteran contended that the RO was not properly evaluating her claim for a compensable (increased) rating for eczema as the RO was not granting service connection for disorders other than eczema, such as prurigo simplex.  Specifically, the Veteran stated that, in the April 2005 remand, the Board noted that the Veteran experienced a rash of the hands and face, pilonidal cysts and eczema during service.  As such, the Veteran contended that her prurigo simplex could have been rashes aggravated by her eczema.  In support of her claim, the Veteran included an April 2011 letter from a VA examiner, stating that she had been treating the Veteran for prurigo simplex.  After explaining about the treatment for the Veteran's skin, the VA examiner stated that the Veteran's current skin condition was more likely than not related to internalized stress manifested by habitual scratching and chronic pruritis from her chronic eczema.  

As the evidence suggests that the Veteran might have another skin disorder related to the service-connected eczema, the Board finds that another VA skin examination is necessary.  In performing this examination, the VA examiner should take unretouched color photographs to allow for a better report of the extent of the Veteran's skin disorders.  The VA examiner should specifically note any skin disorders found upon examination.  If the VA examiner notes the presence of prurigo simplex upon examination, the VA examiner should also review the April 2011 letter and offer an opinion as to whether the prurigo simplex disorder is related to service or was caused or aggravated by the Veteran's diagnosed eczema disorder.  

The Board notes that the Veteran is also seeking compensation under 38 U.S.C.A. § 1151 for scars of the face, neck, arms, hands, back, and legs.  In an August 2010 statement, the Veteran indicated that this claim was filed as the Veteran believed that the stress arising from her dealings with the RO had worsened her service-connected eczema, creating scars.  As noted above, the RO employees do not provide medical care and, therefore, the Veteran cannot be granted compensation under 38 C.F.R. § 1151 due to any claimed additional disability purported to have been caused by the actions of RO employees.  

In a July 2009 statement, the Veteran indicated that she had scars all over her body, caused by her skin problems.  The Veteran stated that she could not get the antibiotics she needed because she would have to see the dermatologist, but the dermatologist had left VA and she could not get an appointment to see her primary care doctor.  She indicated that her other doctor was now at the research area at VA.  She reported that VA personnel had told her and her husband that her sores and rashes had to be caused by a venereal disease and that they were going to call the Center for Disease Control on them.  The Veteran stated that the "skin problem" gave her scars and that, because her service-connected eczema was rated as noncompensable, VA medical personnel thought that it was a simple problem and only prescribed creams.  

In an August 2009 statement, the Veteran's husband stated that the Veteran had scars all over her body and rashes all over the Veteran's body that he believed were related to service.  The Veteran's husband stated that, despite the presence of these scars, VA had not referred her to a dermatologist, but, instead, kept testing her for venereal diseases.  The Veteran's husband stated that he and his wife had been together for 30 years and that the RO's constant harping on the presence of venereal disease or the lack thereof had caused both his wife and himself extreme insult and consternation.  

The Board notes that the Veteran is extremely vague in her July 2009 statement.  The Veteran indicates that she has a skin disorder and that VA personnel were treating it with creams; however, the Veteran contends that her skin disorders could only be treated by antibiotics and that such drugs could only be prescribed by a dermatologist.  The Veteran does not explain why her skin disorders required the use of antibiotics and does not state why a dermatologist could prescribe antibiotics while all medical doctors can write a prescription for such a drug if necessary.  The Veteran's husband's statement August 2009 statement indicates his belief that the Veteran's scars were related to service.  In a December 2009 VA medical examination report, a VA examiner noted no disfiguring scars, and only scattered hypopigmented areas on the legs, abdomen, and neck.  Still, the Veteran appears to be claiming that a lack of care on the part of VA resulted in scars due to a skin disorder and, as a skin examination will be conducted, an opinion will be requested as to whether any fault in VA care caused any additional scarring.  

At the February 2012 Board personal hearing, the Veteran indicated that she had received a staph infection from a skin biopsy performed at a VA facility.  In reviewing the VA treatment records, in an August 2010 VA treatment record, a VA examiner indicated performing a skin biopsy on the Veteran's left flank to determine the nature and etiology of a dermatitis disorder.  The findings included the diagnosis of rule-out lupus related dermatitis.  In a September 2010 VA treatment record, a VA examiner indicated that the skin biopsy site was still open, but not inflamed.  At the February 2012 hearing, the Veteran stated that she had experienced a staph infection from a skin biopsy disorder.  Although the records contain no notation of any such infection, as part of this remand, the Board will request that the RO take reasonable action to acquire all VA and non-VA treatment records regarding treatment for any skin disorder, to include a staph infection, dated from July 2011, the date of the most recent VA treatment record included in the claims file.  After this is accomplished, the VA examiners who are performing the skin examination will be asked to note any scars on the Veteran.  In so doing, the VA examiners should note the previous skin examinations included in the claims file, to include all VA skin examinations, the August 1988 psychological evaluation reporting self-made wounds on the legs, the June 1998 VA treatment record indicating scars already in existence prior to VA treatment on the head, neck, arm pit, and left breast, June 2009 VA treatment record indicating cigar burns in the arms due to former abuse, and the April 2011 VA treatment record indicating treatment for reported skin lesions.  After this is accomplished, the VA examiner should provide a medical opinion as to VA fault or negligence regarding any scars, not listed above, that are noted upon examination.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The Veteran is claiming compensation for an immunosuppressive disorder under 38 C.F.R. § 1151, manifested by skin disorders and an elevated white blood cell count.  The Veteran has been vague in her statements as to the basis for her claim for compensation under 38 U.S.C.A. § 1151.  In an August 2010 statement, the Veteran indicated that she had not been able to see a specialist in immunology at the VAMC because it seldom employed one and, when they did, the waiting list to be seen by the immunologist was lengthy.  The Veteran stated that her elevated white blood cell count had been unresponsive to VA treatment and that her recurrent shingles indicated that she had an autoimmune deficiency disorder.  The Veteran suggested that she might have contracted an autoimmune deficiency disorder related to hospital radiation.  

The VA treatment records, dating back to February 2003, indicate occasional treatment for herpes zoster (shingles).  Moreover, the Veteran's white blood cell count has occasionally been noted to be elevated, but never due to an autoimmune deficiency disorder.  In an August 2010 VA treatment record, a VA examiner, in evaluating the results of a skin biopsy, diagnosed rule-out lupus related dermatitis.  In a November 2011 private treatment record, submitted by the Veteran at the February 2012 Board personal hearing, a private examiner, in evaluating another skin biopsy, included operative findings of rule-out vasculitis and rule-out dermatitis related to lupus; and post-operative findings of rule-out vasculitis.  In this record, the private examiner did not report why the post-operative diagnosis did not include rule-out dermatitis related to lupus.  

As such, the records indicate the Veteran potentially might have an autoimmune deficiency disorder and the Veteran has implied that VA is responsible for its onset due to radiation treatments.  As part of the VA skin examination required by this Remand, a VA examiner should also seek to identify any skin disorder related to the purported immunosuppressive disorder.  Skin biopsies or any other examination should be performed if deemed necessary by the VA examiner in making a diagnosis.  After the RO makes a reasonable attempt to acquire all VA and non-VA records associated with treatment for any claimed autoimmune deficiency disorder, to include any records relating to treatment for shingles, elevated white blood cells, or a lupus-related skin disorder, a qualified VA examiner should provide an opinion based on the evidence included in the claims file and any testing deemed necessary by the VA examiner as to whether VA fault or negligence in the provision of medical care caused the development of lupus-related dermatitis or any other autoimmune deficiency disorder.  See id.  

The Board notes that the Veteran is seeking both service connection for polycystic fibroid disease and a claim for compensation under 38 U.S.C.A. § 1151 for polycystic fibroid disease.  Although the Veteran is unclear about the nature of the 38 U.S.C.A. § 1151 compensation claim, the Veteran appears to claim that, due to negligent VA care, her cervix had to be removed and that she was unable to have children.  

The Veteran is also seeking compensation under 38 U.S.C.A. § 1151 for status-post bilateral salpingo-oophorectomy with history of right ovary cyst.  The Veteran contends that she experienced pain in right lower quadrant due to a right ovary cyst which would repeatedly burst over the course of nine years.  The Veteran stated that, during that nine-year period, she wished for VA to perform an operation to lessen the pain, but that VA refused.  The Veteran contends that she no longer has pain and wishes to be compensated for the pain she experienced for the nine years prior to the salpingo-oophorectomy.  The records indicate that the operation occurred on February 19, 2009, prior to the Veteran's June 2009 claim for compensation under 38 U.S.C.A. § 1151 for status-post bilateral salpingo-oophorectomy with history of right ovary cyst.  The Board notes that 38 U.S.C.A. § 1151 compensates claimants for additional disabilities resulting from lack of medical care.  The additional disability must be in existence at the time of the filing of the claim.  The lack of pain that the Veteran claims to have experienced since the operation is not an additional disability for which compensation under 38 U.S.C.A. § 1151 may be provided.  The Veteran also contends that VA was negligent in caring for her right ovary cyst over the years and, had the operation been performed earlier, she might not have had to have both ovaries and fallopian tubes removed during the February 2009 operation.  The Board notes that the claimed infertility and the claimed loss of organs due to VA negligence in providing care may be considered additional disabilities for 38 U.S.C.A. § 1151 purposes, as the Veteran claims to currently be both infertile and lacking her ovaries and fallopian tubes due to VA medical care.  

Regarding the Veteran's claim for service connection for polycystic fibroid disease, the Veteran claims that she was diagnosed with polycystic fibroid disease during service at the 121 Evacuation Hospital in Seoul, South Korea.  In a May 2011 statement, the Veteran wrote that the Board cited the Veteran's in-service treatment at the 121 Evacuation Hospital for polycystic fibroid disease in the April 2005 Decision; therefore, the Veteran asserted that conclusive proof had been provided that she had been treated for polycystic fibroid disease during service.

As stated above, the Board notes that the service treatment records are included in the claims file.  As stated in the April 2005 Board decision, there is nothing in the record that would suggest that additional service treatment records exist.  The service treatment records contain no notation indicating diagnosis or treatment for polycystic fibroid disease during service.  Moreover, despite the Veteran's assertion in the May 2011 statement, the Board's April 2005 decision contains no statement indicating that the Veteran had been treated for polycystic fibroid disease during service.  Considering the lack of any reference to treatment for polycystic fibroid disease in the service treatment records, the Veteran's assertion that the April 2005 Board decision referenced in-service treatment for that disorder when it did not, and the other examples of inaccurate statements of what was reported in the Decision section of the Board decision, the Board finds that the Veteran's lay history regarding treatment for polycystic fibroid disease during service lacks credibility.  See Caluza.

During the pendency of this appeal, the Veteran submitted a May 2011 letter from a VA examiner.  In this letter, the VA examiner wrote that the Veteran had recalled being diagnosed with polycystic ovary syndrome during service in September 1976 at a military facility in South Korea.  The VA examiner indicated that the Veteran had told her that the service treatment records would corroborate the September 1976 diagnosis.  The VA examiner stated that polycystic ovarian disease was definitely associated with infertility and was more likely than not related to service; therefore, the VA examiner opined that the Veteran's infertility was more likely than not related to service, and possible chemical and radiation exposure during service.  

The Board notes that the Veteran's application to reopen service connection for infertility is being referred back to the RO, as noted in the Introduction.  Therefore, the Board will not comment on the May 2011 letter's suggestions that the Veteran might have infertility due to in-service exposure to radiation.  As the Veteran is claiming infertility due to a claimed in-service disorder, specifically polycystic fibroid disease, the Board must address other portions of the May 2011 letter, to include the conclusions.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The record indicates that, during the pendency of this appeal, the Veteran has submitted lay statements indicating that she was treated for polycystic fibroid disease during service in September 1976; yet, the Veteran apparently told the VA examiner that she was treated for a different disorder, polycystic ovarian disease, in September 1976.  The Board notes that the lack of consistency in the Veteran's accounts to VA employees weighs against her credibility.  See id.  In this instance, the service treatment records contain no record indicating that the Veteran was diagnosed with either polycystic fibroid disease or polycystic ovarian disease during service.  The Board notes that the VA examiner who wrote the opinion relied solely on the Veteran's report of her medical history in writing the opinion letter and, in fact, stated that the Veteran had told her that the service treatment records would corroborate the facts as reported by the Veteran.  

Again, as supported by the examples given already in this Decision and Remand, the Board finds that the Veteran's lay accounts of in-service polycystic fibroid or polycystic ovarian disease are not credible, especially as to matters where the Veteran might experience a benefit by making a non-credible lay statement.  See id.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Therefore, the Board finds that the May 2011 letter, in the manner that it suggests a link between the Veteran's infertility and in-service polycystic ovary disease, is inadequate because it based solely on non-credible statements reported by the Veteran about her medical history.  See Madden at 1481.

In the VA examiner's May 2011 letter, the VA examiner stated that the Veteran underwent a salpingectomy of the right fallopian tube.  The claims file contains no record of this procedure and the Veteran has not provided any information regarding the person who performed this operation or the place at which it was performed.  Yet, as the records of this procedure might be regarded as pertinent evidence regarding the Veteran's claims for service connection and/or compensation under 38 U.S.C.A. § 1151 for polycystic fibroid disease and the residuals of a salpingo-oophorectomy, the Board finds that a remand is in order to acquire any records of the 2000 salpingectomy procedure.  The operative notes from the Veteran's February 2009 salpingo-oophorectomy, performed at Crouse Hospital in Syracuse, New York, were submitted by the Veteran.  Moreover, the records regarding the Veteran's October 2000 hysteroscopy, performed at VA request at University Hospital (Syracuse), were also provided by the Veteran at the time of the February 2012 Board hearing.  The claims file does not contain the complete records from these procedures, to include copies of any consent forms.  Therefore, as part of this remand, the RO should attempt to procure all outstanding records regarding the Veteran's October 2000 hysteroscopy and the February 2002 salpingo-oophorectomy procedure.  

After the acquisition of further evidence, if any is found, the RO should obtain medical opinions to assist in adjudicating the Veteran's claims.  Regarding the claim for service connection for polycystic fibroid disease, the Board finds that an opinion regarding the etiology of her polycystic fibroid disease should be provided if and only if the Veteran submits valid additional evidence, not consisting of a lay statement, a statement from another layperson based upon the Veteran's recollection, or a medical opinion based on a lay history provided by her, corroborating her account of in-service treatment for polycystic fibroid disease.  

Regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for polycystic fibroid disease (also reported as fibroids) associated with infertility, after the acquisition of any outstanding treatment records, a VA medical opinion should be provided as to VA fault or negligence regarding any additional disability, to include either loss of the cervix or infertility, including the question of whether these were caused by VA's treatment of the polycystic fibroid disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for status-post bilateral salpingo-oophorectomy with history of right ovary cyst, after the acquisition of any outstanding treatment records, a VA medical opinion should be provided as to VA fault or negligence regarding any additional disability, to include unnecessary loss of organs or infertility, resulting from VA's treatment resulting in the salpingo-oophorectomy.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a heart disorder, the Veteran essentially asserts that VA treatment for her heart disorder caused damage to her heart.  VA records indicate that the Veteran underwent a heart catheterization at a VA hospital in March 2000.  The Veteran contends that she was not followed by cardiology after that procedure.  The Veteran contends that lack of care at VA and radiation treatments from VA testing over the years damaged her heart.  The Veteran notes that an August 2009 VA treatment record, specifically a transesophageal echocardiogram (TEE) report, indicated a protruding atheroma in the aortic arch.  The Veteran contends that the atheroma was caused by VA's negligence in treating her heart disorder and/or from VA's use of radiation in treating her various disorders.

Regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for stroke, the Veteran claims that she underwent a stroke in May 2009 and that the stroke was caused by the protruding atheroma in the aortic arch.  The Veteran indicates that the stroke has caused great disability, to include the loss of much of the left side of her body.  The Veteran contends that, as she was not followed by cardiology for her heart disorders, the atheroma was not noted until after the stroke.  She asserts that, had the atheroma been located, the installation of a catch screen or filter could have prevented a blood clot from breaking loose and causing her stroke.  In support of her claim, the Veteran points to the August 2009 VA TEE report, in which a VA examiner wrote that a protruding atheroma in the aortic arch could account for any cerebrovascular accident.  The Board notes that, in an October 2009 VA treatment record, also included in the claims file, a VA examiner, having reviewed the record and examined the Veteran, found that the Veteran had experienced a stroke causing a left hemiparesis.  The VA examiner noted that hemiparesis with face, arm, and leg equally affected suggested lacunar infarct in the right internal capsule or basis pontis.  Based on the examination, to include an MRI report, the VA examiner opined that the cause of the stroke was likely a lacunar infraction caused by occlusion of a small penetrating vessel rendered stenotic by lipohyalinosis due to chronic hypertension.  The VA examiner stated that the aortic arch atheroma being from an embolic source would not square with the presentation.  

Regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a heart disorder, after the acquisition of any outstanding treatment records, a medical opinion should be provided as to any VA fault or negligence regarding any additional disability, to include the development of an atheroma in the aortic arch, including the question of whether any additional disability was caused by VA's treatment of the Veteran's heart.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Subsequent to the writing of that opinion, regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a stroke, after the acquisition of any outstanding treatment records, a medical opinion should be provided as to whether there was any VA fault or negligence regarding the cause of the Veteran's stroke, to include as due to the development of an atheroma in the aortic arch.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

As the issues of entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities, TDIU, and automobile and adaptive equipment or adaptive equipment only are inextricably intertwined with all of the claims at issue, the issues of entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities TDIU, and automobile and adaptive equipment or adaptive equipment only are not ripe for final appellate consideration.

Accordingly, the issues of a compensable (increased) rating for eczema; service connection for polycystic fibroid disease; compensation under 38 U.S.C.A. § 1151 for scars, polycystic fibroid disease, a heart disorder, stroke, status-post bilateral salpingo-oophorectomy with history of right ovary cyst, and an autoimmune deficiency disorder; TDIU; automobile and adaptive equipment or for adaptive equipment only; and a 10 percent rating based upon multiple, noncompensable, service-connected disabilities, are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for all of her claimed disorders, specifically eczema, scars, and other skin disorders, polycystic fibroid disease, a heart disorder, stroke, ovary cysts, to include the bilateral salpingo-oophorectomy, and an autoimmune deficiency disorder.  The RO should also request from the Veteran a release form to allow the RO to acquire treatment records from the University Hospital (Syracuse) and Crouse Hospital, and any other medical facilities from which the Veteran received treatment for any of the claimed disorders.  The RO should also request a release form to allow the RO to acquire any records related to the Veteran's claimed 1990 salpingectomy.  The RO should also review the record to ensure that all VA records have been acquired, to include requesting complete copies of all of the Veteran's VA treatment records if necessary.  The RO should request all of the Veteran's VA treatment records created since July 2011, the date of the most recent VA treatment record acquired by the RO included in the claims file.  

The RO should allow a reasonable time for the acquisition of records prior to requesting the performance of the examinations or provision of medical opinions delineated below.  

2.  Thereafter, the RO should schedule the Veteran for an appropriate VA skin disorders examination to determine the nature, extent, and etiology of the Veteran's skin disorder(s).  All indicated tests and studies should be performed.  In conjunction with the examination, the relevant evidence from the claims folder should be made available to the VA examiner.  The Board notes that the Veteran is already service connected for eczema.  

The Veteran also contends that she should be service-connected for prurigo simplex.  The VA examiner should review the evidence of record, to include the skin disorders noted in the service treatment records and the April 2011 letter suggesting a nexus between the Veteran's prurigo simplex and the Veteran's service-connected eczema.  

Following the review of the relevant evidence in the claims file, the clinical evaluation and any diagnostic tests and/or additional examinations that are deemed necessary, the VA examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's prurigo simplex disorder is related to any skin disorder, such as a rash, experienced during service.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed prurigo simplex disorder was caused by the Veteran's service-connected eczema?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed prurigo simplex disorder was aggravated by the Veteran's service-connected eczema?

The VA examiner should also examine the Veteran to determine the severity of the Veteran's service-connected eczema, as well as the prurigo simplex, if found to be related to service or the Veteran's service-connected eczema.  All indicated tests and studies, to include taking unretouched color photographs, should be conducted as deemed necessary by the examiner to properly evaluate the Veteran's eczema and, if necessary, prurigo simplex.  

The VA examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's eczema and, if necessary, prurigo simplex.  Pursuant to regulatory requirements, the examiner should provide specific findings as to the percentage of the Veteran's entire body affected by any service-connected disorder, as well as the percentage of the exposed body areas affected.  The VA examiner should also indicate whether treatment for a service-connected skin disorder has included systemic therapy such as corticosteroids or other immunosuppressive drugs and, if so, the total duration of such treatment in the past 12-month period. 

Regarding the Veteran's claim for compensation under 
38 U.S.C.A. § 1151 for an autoimmune deficiency disorder, the VA examiner should identify and diagnose any current skin disorders potentially related to an autoimmune deficiency disorder, such as lupus-related dermatitis.  The VA examiner should request a skin biopsy or other testing if deemed necessary by the VA examiner.  

Regarding the Veteran's claim for compensation under 
38 U.S.C.A. § 1151 for scars of the face, neck, arms, hands, back, and legs, the Board notes that the Veteran claims to have experienced scars related to a lack of care by VA professionals as they did not prescribe antibiotics in treating her skin disorder and a staph infection caused by a VA biopsy on her back.  In examining the Veteran's skin, the VA examiner should note all scars.  The VA examiner should note results of previous skin examinations included in the claims file, to include the August 1988 psychological evaluation reporting self-made wounds on the legs; the June 1998 VA treatment record indicating scars already in existence prior to VA treatment on the head, neck, arm pit, and left breast; and the June 2009 VA treatment record indicating cigar burns in the arms due to former abuse.  

If the VA examiner or another qualified examiner notes scars related to a staph infection or VA care as claimed by the Veteran, the VA examiner should offer the following opinions:

a.  Is it at least as likely (50 percent or greater probability) as not that any scars noted upon examination constitute an additional disability was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of a VA medical facility furnishing the care, treatment, or examination?  

b.  Is it at least as likely as not (50 percent or greater probability) that any scars identified as being caused by VA care were caused by an event not reasonably 
foreseeable?  
   
i.  Were any scars identified as being caused by VA care the result of the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for a skin biopsy? 

ii.  Would a reasonable health care provider think that the Veteran's scars were an ordinary risk of a skin biopsy? 

iii.  What in your opinion is the most likely cause of the Veteran's scars?

The VA examiner is reminded that under 38 U.S.C.A. 
§ 1151, a disability that is due to the continuance or natural progress of the disease may be considered due to VA treatment if VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.  If the VA examiner determines a disorder was aggravated, although not caused, by the Veteran's service-connected eczema, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

3.  Regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for an autoimmune deficiency disorder, the relevant documents from the claims file should be provided to an appropriate VA examiner.  If deemed necessary by the appropriate VA examiner, any additional tests should be performed.  

After a review of the relevant evidence from the claims file, the VA examiner should offer the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that any autoimmune deficiency disorder experienced by the Veteran constitutes an additional disability that was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of a VA medical facility furnishing the care, treatment, or examination?  

b.  Is it at least as likely as not (50 percent or greater probability) that any autoimmune deficiency disorder was caused by an event not reasonably foreseeable?  

i.  Is any diagnosed autoimmune deficiency disorder the result of the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for the care provided by VA? 

ii.  Would a reasonable health care provider think that the Veteran's diagnosed autoimmune deficiency disorder was an ordinary risk of the care provided by VA? 

iii.  What in your opinion is the most likely cause of the Veteran's autoimmune deficiency disorder, if any is identified?

The VA examiner is reminded that under 38 U.S.C.A. 
§ 1151, a disability that is due to the continuance or natural progress of the disease may be considered due to VA treatment if VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

4.  Regarding the Veteran's claim for service connection and compensation under 38 U.S.C.A. § 1151 for polycystic fibroid disease (also reported as fibroids) associated with infertility, and the claim for compensation under 38 U.S.C.A. § 1151 for status-post bilateral salpingo-oophorectomy with history of right ovary cyst, the relevant documents from the claims file, should be provided to an appropriate VA examiner for the provision of medical opinions.  If deemed necessary by the appropriate VA examiner, any additional tests should be performed.  

If, and only if, the Veteran has submitted additional valid evidence, not consisting of a lay statement from the Veteran, a statement from another layperson based upon the Veteran's recollection, or a medical opinion based on a lay history provided by the Veteran, corroborating the Veteran's account of in-service treatment for polycystic fibroid disease, the VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent or more likely) that the Veteran's polycystic fibroid disease was first manifested in service or is otherwise related to service?

Regarding the Veteran's claim for compensation under 
38 U.S.C.A. § 1151 for polycystic fibroid disease (also reported as fibroids) associated with infertility, after a review of the relevant evidence from the claims file, the VA examiner should offer the following opinions:

a.  If it is found that a useful portion of the uterus was removed during VA care, is it at least as likely as not (50 percent or greater probability) that the loss of part of the uterus thereof constitutes an additional disability that was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of a VA medical facility furnishing the care, treatment, or examination, in caring for polycystic fibroid disease?  

b.  Again, if it is found that a useful portion of the uterus was removed during VA care, is it at least as likely as not (50 percent or greater probability) that any noted loss of the uterus or a part thereof was caused by an event not reasonably foreseeable?  

i.  Is the removal of a useful part of the uterus the result of the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for the care provided by VA? 

ii.  Would a reasonable health care provider think that the removal of part of the uterus was an ordinary risk of the care provided by VA? 

iii.  If a portion of the uterus was removed by VA, what was the most likely cause for the removal?

c.  Is it at least as likely as not (50 percent or greater probability) that infertility, if found to have been caused by VA's treatment for polycystic fibroid disease, constitutes an additional disability that was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of a VA medical facility furnishing the care, treatment, or examination?  

d.  Is it at least as likely as not (50 percent or greater probability) that infertility, if found to have been caused by VA's treatment for polycystic fibroid disease, was caused by an event not reasonably foreseeable?  

i.  Is infertility, if found to result from VA's treatment for polycystic fibroid disease, the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for the care provided by VA? 

ii.  Would a reasonable health care provider think that infertility, if found to result from VA's treatment for polycystic fibroid disease, an ordinary risk of the care provided by VA? 

Regarding the Veteran's claim for compensation under 
38 U.S.C.A. § 1151 for status-post bilateral salpingo-oophorectomy with history of right ovary cyst, after a review of the relevant evidence from the claims file, the VA examiner should offer the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that the removal of both of the Veteran's ovaries and fallopian tubes constituted an additional disability that was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of a VA medical facility furnishing the care, treatment, or examination, in treating her ovaries prior to the bilateral salpingo-oophorectomy?  

b.  Is it at least as likely as not (50 percent or greater probability) that the removal of both of the Veteran's ovaries and fallopian tubes was caused by an event not reasonably foreseeable?  

i.  Is the need to remove both of the Veteran's ovaries and fallopian tubes of the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for the care provided by VA in administering care for ovary disorders? 

ii.  Would a reasonable health care provider think that the need to remove both of the Veteran's ovaries and fallopian tubes was an ordinary risk of the care provided by VA? 

iii.  What was the most likely cause for the removal of the removal of both of the Veteran's ovaries and fallopian tubes?

c.  Is it at least as likely as not that infertility, if found to have been caused by VA's treatment for the Veteran's ovaries, constitutes an additional disability that was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of a VA medical facility furnishing the care, treatment, or examination?  

d.  Is it at least as likely as not (a 50 percent or greater probability) that infertility, if found to result from VA's treatment for the Veteran's ovaries, was caused by an event not reasonably foreseeable?  

i.  Is infertility, if found to result from VA's treatment the Veteran's ovaries, the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for the care provided by VA? 

ii.  Would a reasonable health care provider think that infertility, if found to result from VA's treatment for the Veteran's ovaries, an ordinary risk of the care provided by VA? 

The VA examiner is reminded that under 38 U.S.C.A. 
§ 1151, a disability that is due to the continuance or natural progress of the disease may be considered due to VA treatment if VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

5.  Regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a heart disorder, the relevant documents from the claims file should be provided to an appropriate VA examiner.  If deemed necessary by the appropriate VA examiner, any additional tests should be performed.  

After a review of the relevant evidence from the claims file, the VA examiner should offer the following opinions:

a.  Is it at least as likely as not that any heart disorder experienced by the Veteran, to include a protruding atheroma in the aortic arch, constitutes an additional disability that was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of a VA medical facility furnishing the care, treatment, or examination, to include the performance of the March 2000 heart catheterization or claimed exposure to radiation during VA treatment?  

b.  Is it at least as likely as not (a 50 percent or greater probability) that any heart disorder, to include a protruding atheroma in the aortic arch, was caused by an event not reasonably foreseeable?  

i.  Is any diagnosed heart disorder, to include a protruding atheroma in the aortic arch, the result of the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for the care provided by VA, including during the performance of the March 2000 heart catheterization or exposure to radiation during VA treatment? 

ii.  Would a reasonable health care provider think that any diagnosed heart disorder, to include a protruding atheroma in the aortic arch, was an ordinary risk of the care provided by VA? 

iii.  What in your opinion is the most likely cause of the Veteran's diagnosed heart disorder, to include a protruding atheroma in the aortic arch?

The VA examiner is reminded that under 38 U.S.C.A. 
§ 1151, a disability that is due to the continuance or natural progress of the disease may be considered due to VA treatment if VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

6.  After a medical opinion regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a heart disorder has been procured, the relevant documents from the claims file should be provided to an appropriate VA examiner to render a medical opinion regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a stroke.  The VA examiner is asked to review both the August 2009 VA TEE report and the October 2009 VA treatment record, mentioned above.  If deemed necessary by the appropriate VA examiner, any additional tests should be performed.  

After a review of the relevant evidence from the claims file, the VA examiner should offer the following opinions:

a.  Is it at least as likely as not that any stroke experienced by the Veteran constitutes an additional disability that was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of a VA medical facility furnishing the care, treatment, or examination, to include a failure to properly treat the Veteran's protruding atheroma in the aortic arch?  

b.  Is it at least as likely as not (a 50 percent or greater probability) that any stroke was caused by an event not reasonably foreseeable?  

i.  Is any diagnosed stroke the result of the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for the care provided by VA? 

ii.  Would a reasonable health care provider think that any stroke was an ordinary risk of the care provided by VA? 

iii.  What in your opinion is the most likely cause of the Veteran's stroke?

The VA examiner is reminded that under 38 U.S.C.A. 
§ 1151, a disability that is due to the continuance or natural progress of the disease may be considered due to VA treatment if VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

7.  After the completion of the above, the RO should re-adjudicate the issues of an increased rating for eczema, service connection for polycystic fibroid disease, compensation under 38 U.S.C.A. § 1151 for scars, polycystic fibroid disease, a heart disorder, stroke, status-post bilateral salpingo-oophorectomy with history of right ovary cyst, and an autoimmune deficiency disorder, TDIU, automobile and adaptive equipment or for adaptive equipment only, and a 10 percent rating based upon multiple, noncompensable, service-connected disabilities.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of these claims.  See
38 C.F.R. § 3.655 (2011).  The Veteran and the representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


